         Case 8:19-cv-02130-GLS Document 26 Filed 04/27/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                 (SOUTHERN DIVISION)

TERRINGUS WALKER,                               *

       Plaintiff,                               *

                      v.                        *     Civil Action No. 8:19-cv-002130-GLS

CARDINAL LOGISTICS MANAGEMENT                   *
CORPORATION,
                                                *
       Defendant.
                                             ******

                           MEMORANDUM OPINION AND ORDER

       On March 4, 2020, Defendant filed correspondence seeking to file a motion for leave to

file a second Amended Answer to the Complaint. (ECF No. 22). In light of Standing Order 2020-

07, and the stay-at-home orders issued by the Governor of Maryland, this Court will not be able to

conduct a Case Management Conference in this case in the near future to address ECF No. 22. In

the interest of expediency, this Court will construe ECF No. 22 as a “Motion for Leave to File

Second Amended Answer to the Complaint.” (“Motion for Leave”). Plaintiff’s letter response to

the Motion for Leave will be construed as an opposition thereto. (See ECF No. 24)(“Opposition”).

       This Court has reviewed and considered both filings, the procedural posture of this case,

and the relevant case law. No hearing is necessary. See Local Rule 105.6. For the reasons set forth

herein, the Court will GRANT IN PART AND DENY IN PART the Motion for Leave.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       On June 6, 2019, Plaintiff filed his Complaint alleging that the Defendant interfered with

his rights under the Family and Medical Leave Act (“FMLA”) and unlawfully terminated him for


                                                1
          Case 8:19-cv-02130-GLS Document 26 Filed 04/27/20 Page 2 of 8




exercising these rights, in violation of 29 U.S.C. § 2601 et seq. (ECF No. 3). On July 19, 2019,

Defendant filed its Answer and a notice of removal from Prince George’s County Circuit Court to

this court. (ECF Nos. 1-2). Defendant’s Answer raised four defenses: “(1) the Complaint fails to

state a cause of action upon which relied may be granted; (2) there is no basis for awarding

damages against the Defendant under the facts and circumstances as set out in the Complaint; (3)

Defendant specifically denies that it violated, interfered with, restrained or denied the existence of

or the attempt to exercise, any right of Plaintiff provided under the FMLA; and (4) Defendant

specifically denies any malice.” (ECF No. 2).

        On October 4, 2019, this case was referred to the undersigned for all further proceedings.

(ECF No. 9). On October 18, 2019, the Court issued a Scheduling Order, which set the deadline

of December 2, 2019 for filing amended pleadings. (ECF No. 10). On October 31, 2019, the parties

filed an “Initial Joint Status Report,” in which they requested a modification of the Scheduling

Order. (ECF No. 15). On November 1, 2019, this Court granted the parties’ modification request

and adopted the parties’ proposed Modified Scheduling Order, extending deadlines by sixty days,

starting with the expert disclosures. That request did not seek an extension of time by which to file

an Answer. (ECF No. 17). On November 27, 2019, Defendant timely filed an “Amended Answer.”

(ECF No. 20). Defendant’s Amended Answer raised the same four defenses as found in the

Answer, along with the following eight additional affirmative defenses:

       (5) Defendant has complied with all of its obligations under FMLA and the
       applicable regulations;

       (6) Plaintiff did not have a “serious health condition” within the meaning of the
       FMLA while Plaintiff was employed by Defendant;

       (7) Defendant has complied with the notice requirements under the FMLA;

       (8) All of Defendant’s employee-related decisions with respect to Plaintiff, or
                                                     2
          Case 8:19-cv-02130-GLS Document 26 Filed 04/27/20 Page 3 of 8




       which affected Plaintiff, were made in good faith, for legitimate, non-retaliatory
       reasons, and were based upon reasonable factors other than Plaintiff’s alleged
       medical condition and/or Plaintiff’s alleged need for FMLA leave;

       (9) Any conduct by Defendant toward Plaintiff has been based on legitimate
       nondiscriminatory reasons;

       (10) Defendant acted in good faith with respect to Plaintiff’s rights under the
       FMLA and had reasonable grounds for believing that its acts and/or omissions with
       respect to Plaintiff were not in violation of the FMLA and therefore Plaintiff is not
       entitled to liquidated damages or other relief;

       (11) Any recovery against Defendant must be reduced to the extent Plaintiff has
       failed to mitigate, minimize or avoid damages alleged by Plaintiff; and

       (12) Defendant reserves the right to raise any additional affirmative or negative
       defenses. Defendant reserves the right to amend and supplement this Answer and
       its affirmative defenses, and/or assert additional defenses as discovery and
       investigation are ongoing.


       (ECF No. 20). Thereafter, the Motion for Leave and Opposition were filed.

II.    DISCUSSION

       a. Legal Standard

       A motion for leave to amend a pleading is governed by Rule 15 of the Federal Rules of

Civil Procedure. Pursuant to Fed. R. Civ. P. 15 (a)(1), a party may amend its pleading once as a

matter of course so long as it is done within 21 days after serving the pleading or 21 days after

service of a responsive pleading. According to Rule 15(a)(2), “[i]n all other cases, a party may

amend its pleading only with the opposing party’s written consent or the court’s leave.” Fed. R.

Civ. P. 15(a)(2).

       However, when a party seeks to amend a pleading “after the expiration of a deadline set

forth in a scheduling order, Rule 16(b)(4) is implicated.” Hunt Valley Baptist Church, Inc. v.

Baltimore County, Maryland et al., Case No. ELH-17-804, 2019 WL 3238950, at *3 (D. Md.

                                                    3
          Case 8:19-cv-02130-GLS Document 26 Filed 04/27/20 Page 4 of 8




2019). Under Fed. R. Civ. P. 16(b)(4), “a schedule may be modified only for good cause and the

judge’s consent.” Therefore, in order to resolve this matter, the Court must engage in a two-part

analysis. First, does a moving party demonstrate “good cause” to modify a scheduling order under

Rule 16(b)(4). Elat v. Ngoubene, 993 F.Supp.2d 497, 519-20 (D. Md. 2014)(“party must meet the

mandates of Rule16(b)(4)”). Second, if the movant establishes good cause, then the “inquiry shifts

to Rule 15(a)” which requires either the opposing party’s written consent or leave of the court.

Hunt Valley Baptist Church, Inc., supra, 2019 WL 3238950, at *4.

        The moving party bears the burden of demonstrating “good cause.” To establish “good

cause,” a movant must show “‘that the deadlines cannot be reasonably be met despite the party’s

diligence,’ and whatever factors are also considered, ‘the good cause standard will not be satisfied

if the [district] court concludes that the party seeking relief (or that party’s attorney) has not acted

diligently in compliance with the schedule.’” Hunt Valley Baptist Church, Inc., supra, 2019 WL

3238950, at *3(quoting Cook v. Howard, 484 F. App’x 805, 814-15 (4th Cir. 2012)). In addition,

courts may consider “whether the party acted in good faith, the length of the delay and its effects,

and whether the delay will prejudice the non-moving party” in order to determine whether the

moving party met its burden. Id. at *3 (quoting Elat v. Ngoubene, at 520)(citation omitted).

        Assuming that a movant establishes good cause, then, the court should “freely give leave

when justice so requires.” See Fed. R. Civ. P. 15(a)(2). A court has broad discretion in granting

leave to amend. Elat v. Ngoubene, supra, at 519. A court may deny a motion to amend for “undue

delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies

by amendments previously allowed, undue prejudice to the opposing party by [allowing] the

amendment, or futility of amendment.” Booth v. Maryland, 337 F. App’x 301, 312 (4th Cir.

2009)(quotation omitted); Drager v. PLIVA USA, Inc., 741 F.3d 470, 474 (4th Cir. 2014)(same).
                                                      4
           Case 8:19-cv-02130-GLS Document 26 Filed 04/27/20 Page 5 of 8




        b. Analysis

        In its Motion for Leave, Defendant advances four arguments. First, Defendant alleged that

during Plaintiff’s January 2020 deposition he admitted to not seeking medical or psychological

treatment during his personal leave of absence. Consequently, Defendant seeks leave to file a

second Amended Answer to add the affirmative defenses of fraud and good faith due to Plaintiff’s

recent admissions. Second, Defendant, relying upon Rule 15(a)(2), argues that the court should

grant leave “freely give leave when justice so requires.” Third, Defendant argues that amendment

will not prejudice Plaintiff because discovery is on-going,1 and the Plaintiff has yet to depose the

Defendant’s corporate designee and employees.2 Finally, Defendant contends that amendment

would not be futile because the additional affirmative defenses “see[k] to address the merits of the

case.” (Motion, at 1-2).

        In opposition, Plaintiff advances three arguments. First, Plaintiff argues that Defendant

missed the amendment of pleadings deadline; therefore, Defendant must show good cause as

required by Rule 16. Second, Plaintiff maintains that Defendant has already filed an Amended

Answer and raised “good-faith” of the Defendant as an affirmative defense. Thus, it would be

redundant and futile to re-assert it now. Finally, Plaintiff argues that bad faith/fraud ostensibly

committed by the Plaintiff are not proper affirmative defenses in a FMLA interference case.

(Opposition, at 2).




1 Discovery is presently set to close on May 1, 2020. (ECF No. 17). In light of Standing Order 2020-07, this Court
notes that the deadline for discovery is now July 24, 2020.
2 Defendants stated that Plaintiff’s deposition of defendant’s corporate designee and employees was scheduled for
April 2, 2020. (ECF No.24). However, due to COVID-19 pandemic, the Court is unaware whether virtual depositions
occurred on that day or whether the depositions were postponed to another day.
                                                            5
         Case 8:19-cv-02130-GLS Document 26 Filed 04/27/20 Page 6 of 8




       The Scheduling Order in this case (ECF No. 10) set the deadline for amendment of

pleadings at December 2, 2019. Because that deadline has passed, Defendant must first show that

good cause exists before it can obtain leave to amend its Second Amended Answer. The Court

finds that Defendant has met this burden.

       Hunt Valley Baptist Church, Inc. is instructive. In Hunt Valley, the defendants sought leave

to file an amended answer more than one year after the deadline for amendment of pleadings

established by scheduling order. Defendants claimed that they discovered new facts during

discovery. The plaintiff maintained, inter alia, that Defendants were aware of these “new facts” or

had them in their possession or control prior to the end of discovery. 2019 WL 3238950, at *2, *5.

       The Hunt court analyzed Odyssey Travel Center, Inc. v. RO Cruises, Inc., 262 F.Supp.2d

618 (D. Md. 2003) and Humane Soc’y of the United States v. Nat’l Union Fire Ins. Co. of

Pittsburgh, PA, DKC-13-1822, 2016 WL 3668028, at *2 (D. Md. 2016) in order to explain the

meaning of good cause required by Rule 16(b). Id. at 6-7. In both of those cases, the moving parties

were aware of the “new facts” prior to the deadline to amend pleadings. These courts held that of

particular importance to establishing good cause is that a moving party has to “demonstrate that

the reasons for [its] delay justify a departure from the rules set by the court in the scheduling

order.” Id. at 7. (quoting Humane Soc’y, 2016 WL 3668028 at *4). In the absence of diligence or

any reasonable justification for the delay, good cause will not be established. Id. Ultimately, the

Hunt court held that defendants’ request to amend did not satisfy Rule 16(b): there were no “new

facts” learned from discovery, instead defendants failed to address facts known to them when they

filed their Answer; and the amendments would be unduly prejudicial to plaintiff. Id.

       The facts in the instant case are distinguishable from Hunt. Here, the purported affirmative

defense of “fraud” by Plaintiff arises from “new facts” learned during Plaintiff’s deposition, which
                                                    6
          Case 8:19-cv-02130-GLS Document 26 Filed 04/27/20 Page 7 of 8




occurred more than one month after the deadline to amend. Next, Defendant has sought to amend

its pleading prior to the conclusion of discovery. Finally, Defendant’s ostensible amendment for

fraud merely adds an additional theory of an affirmative defense that appears to be restricted to

recent statements made by Plaintiff, and does not appear to require additional, burdensome

discovery. Compare Laber v. Harvey, 438 F.3d 404, 428 (4th Cir. 2006)(explaining that discovery

need not to be duplicated because the amendment merely states an “alternative theory” for

recovery). Therefore, this Court finds that good cause exists to modify the Scheduling Order and

allow an amendment. Thus, the inquiry must shift to Rule 15(a).

       Next, in the context of Rule 15(a)(2), Plaintiff does not raise prejudice or bad faith as

counter-arguments. Plaintiff’s argument is futility. (Opposition, at 2-3). With respect to

Defendant’s good faith, the Court agrees with Plaintiff that it would be futile to permit Defendant

to again add this affirmative defense. Accordingly, the Court denies the motion to amend as it

relates to good faith of the Defendant.

       Regarding the so-called “fraud-on-the-part-of-Plaintiff” defense, as a preliminary matter,

the Court candidly does not understand what Defendant’s specific argument is. The language in

the Motion for Leave is unclear. If Plaintiff’s interpretation of Defendant’s words is accurate, then

Plaintiff is likely correct that fraud of the Plaintiff ultimately may not be a viable affirmative

defense per the statute’s plain language (see 29 U.S.C. § 2617(a)(1)(A)(iii)), or unless Defendant

cites to caselaw that supports its application to an FMLA interference case. However, at this

juncture, the Court need not decide whether the affirmative defense ultimately would be futile-

i.e., would not survive a Fed. R. Civ. P. 12(f) motion- because a “proposed amendment is futile

[only]when it is clearly insufficient or frivolous on its face.” Taylor v. Baltimore Police Dept.,

SAG-18-3999, 2019 WL 6717615, at *1(D. Md. 2019) (quoting Johnson v. Oroweat Foods Co.,
                                                     7
          Case 8:19-cv-02130-GLS Document 26 Filed 04/27/20 Page 8 of 8




785 F.2d 503, 510 (4th Cir. 1986)). In addition, a review for futility “does not involve an evaluation

of the underlying merits of the case.” Taylor, supra, (citing to Kolb v. ACRA Control, Ltd., 21

F.Supp.3d 515, 522 (D.Md.2014)); see also Fed.R.Civ.P. 8(b)(1)(A), which contains no

requirement that the pleader show that its affirmative defenses have merit.

        Reviewing the Defendant’s proposed affirmative defense, the Court cannot clearly say that

it would be futile, if allowed. Therefore, this Court will allow Defendant to file a Second Amended

Complaint as to “Fraud.” However, Defendant is on notice that it must clearly state its affirmative

defense or run the risk that it be stricken.

III.    CONCLUSION

        In sum, for the above-mentioned reasons, it is this 27th day of April 2020, ORDERED that

ECF No. 22 is GRANTED IN PART, DENIED IN PART, as set forth herein. In light of the

COVID-19 pandemic, Defendant shall have until June 15, 2020, to file its Second Amended

Answer.



                                                      ___________/s/____________
                                                      The Honorable Gina L. Simms
                                                      United States Magistrate Judge




                                                     8
